UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1436


CONSUELO JANETH BERTOTTY GUTIERREZ,

                Petitioner,

          v.

LORETTA E. LYNCH, United States Attorney General,

                Respondent.



                              No. 15-1990


CONSUELO JANETH BERTOTTY GUTIERREZ,

                Petitioner,

          v.

LORETTA E. LYNCH, United States Attorney General,

                Respondent.




On Petitions for Review of Orders of the Board of Immigration
Appeals


Submitted:   April 20, 2016                 Decided:   July 21, 2016


Before KING, SHEDD, and DIAZ, Circuit Judges.
Dismissed   in   part,   denied   in   part   by   unpublished   per   curiam
opinion.


W. Rob Heroy, GOODMAN, CARR PLLC, Charlotte, North Carolina, for
Petitioner. Benjamin C. Mizer, Principal Deputy Assistant
Attorney   General,   Cindy S.   Ferrier,   Assistant  Director,
Lindsay M. Murphy, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                       2
PER CURIAM:

       Consuelo Janeth Bertotty Gutierrez, a native and citizen of

Honduras,       petitions     for       review     of    orders     of    the       Board       of

Immigration Appeals dismissing her appeal from the Immigration

Judge’s denial of her requests for asylum and withholding of

removal, and denying her motion to reopen.

       Gutierrez first challenges the agency’s determination that

her asylum application is time-barred and that no exceptions

applied      to     excuse        the      untimeliness.                 See        8        U.S.C.

§ 1158(a)(2)(B),         (D);      8      C.F.R.    § 1208.4(a)(2).                     We     lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3), and find that Gutierrez has not raised any claims

that   would      fall   under      the    exception       set    forth        in       8    U.S.C.

§ 1252(a)(2)(D).         See Gomis v. Holder, 571 F.3d 353, 358-59 (4th

Cir. 2009).         Accordingly, we dismiss the petition for review

with respect to the asylum claim.

       Gutierrez next challenges the conclusion that she failed to

establish       eligibility       for     withholding      of     removal.              We    have

thoroughly      reviewed     the       record    and     conclude    that       substantial

evidence     supports       the     agency’s       determination         that       Gutierrez

failed     to     sustain     her       burden      of    proof.           Id.          at     359.

Accordingly, we deny the petition for review on the question of

Gutierrez’s eligibility for withholding of removal.



                                             3
     Finally,    we     find    that   the   Board       did     not   abuse   its

discretion in denying Gutierrez’s motion to reopen.                    Mosere v.

Mukasey, 552 F.3d 397, 400 (4th Cir. 2009).                    We therefore deny

the petition for review of that order.

     In sum, we dismiss in part and deny in part the petitions

for review.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and    argument    would   not    aid    the   decisional

process.



                                                           DISMISSED IN PART;
                                                               DENIED IN PART




                                       4